Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page11ofof13
                                                                        9




                                                 United States Courts
                                               Southern District of Texas
                                                        FILED
                                                  December 08, 2020
                                                             
                                             David J. Bradley, Clerk of Court


                                                   4:20mj2486
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page22ofof13
                                                                        9
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page33ofof13
                                                                        9
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page44ofof13
                                                                        9
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page55ofof13
                                                                        9
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page66ofof13
                                                                        9
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page77ofof13
                                                                        9
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page88ofof13
                                                                        9
Case
Case:4:20-mj-02486
      3:20-cr-00043-RAM-RM
                     DocumentDocument
                             1 Filed on#:12/08/20
                                          1 Filed:in11/19/20
                                                     TXSD Page
                                                             Page99ofof13
                                                                        9
Case 4:20-mj-02486 Document 1 Filed on 12/08/20 in TXSD Page 10 of 13
District Court CM/ECF - LIVE                                                   Page 1 of 3
       Case 4:20-mj-02486 Document 1 Filed on 12/08/20 in TXSD Page 11 of 13



                        Query   Reports   Utilities   Help   What's New    Log Out

                 District Court of the Virgin Islands
         District of the Virgin Islands (St. Thomas Division)
    CRIMINAL DOCKET FOR CASE #: 3:20-cr-00043-RAM-RM-1


Case title: USA v. SEALED                             Date Filed: 11/19/2020

Assigned to: Judge Robert A.
Molloy
Referred to: US Magistrate Judge
Ruth Miller

Defendant (1)
Marvellous Eghaghe

Pending Counts                     Disposition
WIRE FRAUD
(1)
MONEY LAUNDERING
CONSPIRACY
(2)

Highest Offense Level
(Opening)
Felony

Terminated Counts                  Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                         Disposition




https://vid-ecf.sso.dcn/cgi-bin/DktRpt.pl?133238385182329-L_1_0-1               12/8/2020
District Court CM/ECF - LIVE                                              Page 2 of 3
       Case 4:20-mj-02486 Document 1 Filed on 12/08/20 in TXSD Page 12 of 13



None


Plaintiff
USA                                 represented by Gretchen C.F. Shappert
                                                   U.S. Attorney
                                                   Federal Building & U.S.
                                                   Courthouse
                                                   5500 Veterans Drive
                                                   Suite 260
                                                   St. Thomas, VI 00802
                                                   340-774-5757
                                                   Fax: 340-776-3474
                                                   Email:
                                                   gretchen.shappert@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: US
                                                   Attorney/Assistant U.S.Attorney

                                                   Nathan Brooks
                                                   United States Attorney
                                                   5500 Veterans Drive
                                                   St. Thomas, VI 00802
                                                   340-774-5757
                                                   Email: nathan.brooks@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: US
                                                   Attorney/Assistant U.S.Attorney


 Date Filed   # Docket Text
 11/19/2020   1 INDICTMENT as to Marvellous Eghaghe (1) count(s) 1, 2. (CAB)
                (Entered: 11/21/2020)
 11/19/2020   2 MOTION for Leave to File Document Under Seal by USA as to
                Marvellous Eghaghe. Motions referred to Magistrate Judge Ruth
                Miller. (CAB) (Entered: 11/21/2020)
 11/19/2020   3 ORDER (RM) dated 11/19/2020 THAT 2 the Motion to file under




https://vid-ecf.sso.dcn/cgi-bin/DktRpt.pl?133238385182329-L_1_0-1          12/8/2020
District Court CM/ECF - LIVE                                              Page 3 of 3
       Case 4:20-mj-02486 Document 1 Filed on 12/08/20 in TXSD Page 13 of 13



                 seal is GRANTED (1) (CAB) (Entered: 11/21/2020)
 12/08/2020   5 MOTION to Unseal Case by USA as to Marvellous Eghaghe.
                Motions referred to Magistrate Judge Ruth Miller. (Attachments: # 1
                Text of Proposed Order) (Brooks, Nathan) (Entered: 12/08/2020)
 12/08/2020   6 ORDER (RM) granting 5 Motion to Unseal Case as to Marvellous
                Eghaghe (1) (TRH) (Entered: 12/08/2020)




https://vid-ecf.sso.dcn/cgi-bin/DktRpt.pl?133238385182329-L_1_0-1          12/8/2020
